10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0520


                                        OP 22-0520


 MAYNARD WHITEMAN,
                                                                             OCT 0 4 2022
              Petitioner,                                                  Bovv      Whiteman raises claims that are not addressable or capable of review in a petition
for habeas corpus relief. Section 46-22-101(1), MCA. While he alleges that his restraint
or incarceration is illegal, habeas corpus is not the remedy for his constitutional claims
concerning due process or speedy trial. Gates v. Missoula Cnty. Comm'rs, 235 Mont. 261,
262, 766 P.2d 884, 884-85 (1988).
      Further, Whiteman should refrain from filing pleadings on his own behalf with this
Court while he is represented by counsel in the District Court. M. R. App. P. 10(1)(c).
      Therefore,
      IT IS ORDERED that Whiteman's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED .
      The Clerk is directed to provide a copy of this Order to: the Honorable Jessica Fehr;
District Court Judge; Terry Halpin, Clerk of District Court, under Cause Nos. DC 14-454,
DC 17-24, and DC 21-1569; Benjamin Langford, Deputy County Attorney; Blaine
McGivern, Defense Counsel; and Maynard Whiteman, personally.
      DATED this 1-141-ll'hay of October, 2022.



                                                              Chief Justice




                                                           ?(4 - 4 it,
                                                                Justices




                                            2